Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-21 (as amended) in the reply filed on 09/06/2022 is acknowledged.
Claim Objections
The following claim(s) are objected to because of these informalities:  
In claim 9, “the flanged first end is” should read “the flanged first ends are” for consistency
In claim 10, “the first end” should read “the first ends” for consistency.
In claim 11, “restrains” should read “restraints” for consistency.
In claim 16, line 5, “the plurality of recesses” should read “the recesses” for consistency.
In claim 17, “the plurality of recesses” should read “the recesses” for consistency.
In claim 19, line 2, the term “plurality of recesses” should be deleted for clarity.
Appropriate correction is required.  	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8-11 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites "the first end".  Since parent claim 7 recites rods with a first end, there are a plurality of first ends and it is unclear whether a specific first end is being referenced, or instead, each first end is being referenced.  For the purpose of examination, claim 8 reads on "each first end".  Dependent claims fall herewith.
Claim 10 recites the "grooves".  The parent claims do not recite a plurality of grooves, and therefore this term does not have proper antecedent basis.  For the purpose of examination, claim 7 reads on "the restraints are rods, each rod comprising a first end situated to sit in a corresponding groove in the build plate".  
 Claim 11 recites "the edge of the build plate".  However, per the instant disclosure, the build plate has multiple edges.  Furthermore, it is unclear whether the outer edge recited in claim 1 is being referenced or not.  For the purpose of examination, claim 11 reads on "the outer edge of the build plate".  
 Claim 13 recites "The apparatus of claim 12".  This term does not have proper antecedent basis.  For the purpose of examination, claim 13 reads on "The assembly of claim 12".  
 Claim 14 recites "The apparatus of claim 1".  It is unclear whether the additive manufacturing apparatus of claim 1 is being referenced, or instead, the assembly of claim 1 is being referenced.  For the purpose of examination, claim 14 reads on "The assembly of claim 1".  Dependent claims fall herewith.
 Claim 15 recites "The apparatus of claim 14".  It is unclear whether the additive manufacturing apparatus of claim 1 is being referenced, or instead, the assembly of claim 14 is being referenced.    For the purpose of examination, claim 15 reads on "The assembly of claim 14".  
Claim 16 recites "The apparatus of claim 5".  This term does not have proper antecedent basis.  For the purpose of examination, claim 16 reads on "The assembly of claim 5".  Dependent claims fall herewith. 
Claim 16, line 7 recites "an associated support".  It is unclear whether this is the same associated support recited earlier in the claim or not.  For the purpose of examination, claim 16, line 7 reads on "the associated support".  Dependent claims fall herewith. 
Claim 17, recites "an associated support".  It is unclear whether this is the same associated support recited in parent claim 16 or not.  For the purpose of examination, claim 17 reads on "a second associated support".  Dependent claims fall herewith. 
Claim 19 recites "the one or more first recess and the second recess plurality of recesses are located at substantially equal angular intervals around the first recess".  It is unclear how the recesses can be located as claimed.  Per Fig. 4 in the disclosure, claim 19 reads on "the one or more first recess and the second recess are located at substantially equal angular intervals around the third recess ".  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-7, 10-12, 14, 16, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mayer (US PG Pub 2018/0065301).
Regarding claim 1, Mayer teaches a build plate assembly (Fig. 2) for an additive manufacturing apparatus (abstract, Fig. 1) comprising: 
a build plate (121) to support an object to be fabricated by successive delivery of a plurality of layers of powder (para. 0008); 
a support structure (122, referred to as swap platform support) beneath the build plate and separated from the build plate by a support (120, as shown in Fig. 2); and 
a plurality of restraints (heating rods 111 in Fig. 2 and para. 0061) securing an outer edge of the build plate to the support structure (rods 111 perform clamping, which secures the outer edge of the build plate to the support structure per para. 0061).  
Regarding claim 2, Mayer teaches a heater assembly (heating rods 111 of para. 0061) beneath the build plate (as shown in Fig. 2).  
Regarding claim 3, Mayer teaches the heater assembly comprises a heater element (heating rods 111 of para. 0061) situated between an upper heater plate and a lower heater plate (a shown in Fig. 2, 111 is situated between plate 121 and plate 122b).  
Regarding claim 5, Mayer teaches the support is situated in a recess (113 in Fig. 2 and paras. 0051) that allows for movement due to thermal expansion of the build plate (113 implicitly allows for horizontal movement of build plate 121 due to thermal expansion; see also para. 0051).              
Regarding claim 6, Mayer teaches one of the recesses limits movement due to thermal expansion along a single direction along an axis that passes through the center of the build plate (recess 113 limits movement along the x-direction axis passing through the center of the build plate based on the recess diameter in the x-direction).  
Regarding claim 7, Mayer teaches the restraints are rods (para. 0061), each rod comprising a first end (either end as shown in Fig. 2) situated to sit in a corresponding groove in the build plate (grooves on the underside of build plate 121 per para. 0061).  
Regarding claim 10, Mayer teaches the first ends and the grooves are complementary shapes (para. 0061).  
Regarding claim 11, Mayer teaches there are approximately sixteen restraints along the outer edge of the build plate (as shown in Fig. 2), thus falling within the claimed range.  
Regarding claim 12, Mayer teaches a first set of springs below the build plate (pair of springs 112 on left side of Fig. 2 and para. 0046).  
Regarding claim 14, Mayer teaches a second set of springs below the support structure (pair of springs 112 on right side of Fig. 2 and para. 0046).  
Regarding claim 16, Mayer teaches the recesses include a first recess (113) which permits motion of an associated support (120) along two perpendicular directions (eg. x- and y- directions in the horizontal plane) and a second recess 116) that limits movement of the associated support to a single direction along an axis that passes through the center of the build plate (movement is limited to z-direction, ie. vertical direction in Fig. 2).  
Regarding claim 21, Mayer teaches an additive manufacturing system (Figs. 1-2), comprising: 
a build plate assembly (Fig. 2) including a build plate (121) to support an object being fabricated (para. 0008), 
a support structure (122, referred to as swap platform support) beneath the build plate and separated from the build plate by a support (120, as shown in Fig. 2); and 
a plurality of restraints (heating rods 111 in Fig. 2 and para. 0061) securing an outer edge of the build plate to the support structure (rods 111 perform clamping, which secures the outer edge of the build plate to the support structure per para. 0061);
a dispenser (16 in Fig. 1) to deliver a succession of layers of powder onto the build plate (para. 0037); and 
an energy source (21) to fuse a portion of an exposed layer of powder on the build plate (para. 0037).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mayer, as applied to claim 1 above, in view of Gunther (EP 2558276B1).
Regarding claim 4, Mayer does not teach the build plate assembly comprises a gutter.
However, Gunther teaches a build plate assembly for an AM apparatus comprising a gutter (19 in Figs. 10 and 12) for catching excess build powder.
In view of Gunther’s teachings, it would have been obvious to one of ordinary skill in the art at the time of filing to predictably combine Gunther’s gutter with Mayer’s assembly to predictably obtain the capability to catch excess build powder, thereby preventing uncontrolled dispersion of powder in the AM apparatus and/or for the benefit of recycling and reducing waste powder.
Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mayer, as applied above to claims 1/12 and claims 1/14, respectively, in view of Fujimura (US PG Pub 2008/0066683).
Regarding claims 13 and 15, Mayer is silent regarding these features.
However, Fujimura teaches a work plate assembly for manufacturing and having enhanced thermal uniformity, comprising a first set of fasteners (nut heads for fastening means 38 in Fig. 3 which may be springs per para. 0030) to fasten a first set of springs to the work plate (as shown in Fig. 3).
In view of Fujimura’s teachings, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize Fujimura’s fasteners with the springs in Mayer’s assembly to predictably obtain convenient and well-known means for attaching the springs to Mayer’s build plate, which can be secured or removed using well-known tools.
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mayer, as applied to claims 1, 5, and 16 above, in view of Braun (US PG Pub 2007/0023977).
Regarding claims 17-18, Mayer does not teach these features.
However, Braun teaches a build plate assembly for an AM apparatus (51 in Figs. 2 and 5a) comprising a plurality of types of recesses (182, 189, and 187 in Fig. 5a) including a third recess (187) that fixes an associated support (138 per para. 0063) and located at a center of the build plate (as shown in Fig. 5a).
In view of Braun’s teachings, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Mayer’s build plate with first, second, and third types of recesses to predictably obtain the various functionalities associated with each type of recess, ie. stress-free thermal expansion of the plate per para. 0063 in Braun combined with centering provided by a third recess in the center also per para. 0063). 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mayer and Braun, as applied to claim 17 above, further in view of Fujimura.
Regarding claim 19, Mayer does not teach this feature.
However, Braun teaches the first recesses (182) are located at substantially equal angular intervals around the third recess (187).
Furthermore, Fujimura teaches first and second recess types are located at substantially equal angular intervals around the center of the build plate (as shown in Fig. 3).
Also, the courts have held that rearrangement of parts is prima facie obvious in the absence of any unexpected results and generally recognized as being within the capability of one of ordinary skill in the art.  See MPEP § 2144.04.VI.C and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
In view of the teachings of Braun and Fujimura and the above consideration, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Mayer’s build plate to place first and second recesses around a third recess in the center to predictably obtain the various functionalities associated with each type of recess, ie. stress-free thermal expansion of the plate from the first and second types of recesses per para. 0063 in Braun combined with centering provided by a third recess in the center also per para. 0063. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mayer, as applied to claims 1, 5, and 16 above, in view of Braun.
Regarding claim 20, Mayer does not teach this feature.
However, Braun teaches a build plate assembly for an AM apparatus including a first recess type with a plurality of first recesses (182). 
In view of Braun’s teachings, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Mayer’s build plate with Braun’s plurality of first recesses to predictably obtain stress-free thermal expansion of the plate per para. 0063 in Braun. 
Allowable Subject Matter
Claims 8-9 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) of claim 8, set forth in this Office action and to include all of the limitations of the base claim and all intervening claims.
Regarding claim 8, the prior art of record does not teach, suggest, or render obvious a build plate assembly for an additive manufacturing apparatus comprising:
a plurality of restraints securing an outer edge of the build plate to the support structure;
wherein the restraints are rods, each rod comprising a first end situated to sit in a corresponding groove in the build plate;
wherein each first end is a flanged first end;
in combination with the other limitations of claims 1 and 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318. The examiner can normally be reached Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JRS/
Examiner
Art Unit 1745



/JIMMY R SMITH JR./Examiner, Art Unit 1745